


110 HRES 1037 IH: Expressing the need for enhanced public

U.S. House of Representatives
2008-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1037
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2008
			Mr. Kagen submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the need for enhanced public
		  awareness of Hidradenitis Suppurativa, and for the support of the designation
		  of a National Hidradenitis Suppurativa Awareness Month.
	
	
		Whereas Hidradenitis Suppurativa is a common skin disease
			 affecting at least 1 percent of the general population, and data suggests that
			 the number of individuals afflicted may be underreported;
		Whereas Hidradenitis Suppurativa affects both males and
			 females of every race and nationality, usually beginning in the second or third
			 decade of life and often persisting into old age;
		Whereas Hidradenitis Suppurativa is considered one of the
			 most difficult and chronic diseases of dermatology, causing significant pain,
			 disfigurement, anxiety, depression, temporary or permanent disability, and a
			 severe reduction in quality of life, even for those with mild forms of the
			 disease;
		Whereas the time from disease onset to diagnosis is often
			 measured in years or decades, greatly increasing the morbidity and
			 complications of long-standing Hidradenitis Suppurativa;
		Whereas there is currently no medical consensus on the
			 definition of Hidradenitis Suppurativa, no standard method of diagnosis, nor
			 any consistently effective treatment;
		Whereas there is an urgent need to conduct systematic,
			 large-scale research studies to discover the cause(s) of Hidradenitis
			 Suppurativa and develop rational, evidence-based treatments;
		Whereas because those afflicted with Hidradenitis
			 Suppurativa see many different medical specialists, there is a critical need to
			 educate all medical professionals in all fields about this disease;
		Whereas because receiving early and appropriate medical
			 intervention may decrease the morbidity of Hidradenitis Suppurativa, there is
			 an essential need to increase awareness of Hidradenitis Suppurativa among the
			 general public;
		Whereas Mayor John Street of Philadelphia proclaimed June
			 2007 as Hidradenitis Suppurativa Awareness Month; and
		Whereas the month of June would be appropriate to
			 designate as National Hidradenitis Suppurativa Awareness Month: Now, therefore,
			 be it
		
	
		That the United States House of
			 Representatives—
			(1)supports the designation of a National
			 Hidradenitis Suppurativa Awareness Month, to raise awareness regarding
			 Hidradenitis Suppurativa; and
			(2)requests the
			 President to issue a proclamation designating such a month, and calling on the
			 medical community and other interested groups to engage in educational
			 activities and promote the need for further Hidradenitis Suppurativa research.
			
